ALLOWANCE
This action is responsive to the Amendment filed on 12/22/2021. As of the Examiner’s Amendment included herein, claims 11-17 and 25-26 will have also been canceled, claims 1, 18, and 20 will have been further amended, and claims 27-32 will have been added. Thus, claims 1, 3-8, 10, 18, 20-24, and 27-32 will remain pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 

1.	(Currently Amended) A method, comprising:
	sending, from a first application accessed by a client device to a remote computing system, first authentication credentials input to the client device by a first user; 
	receiving, by the first application and from the remote computing system, a first indicator of a second application that is accessible to the client device based on the remote computing system having authenticated an identity of the first user using the first authentication credentials;
	receiving, by the first application and from the remote computing system, a second indicator of an action that a third application executing on the remote computing system is configured to take, based on the remote computing system having authenticated the identity of the first user using the first authentication credentials, with respect to a secure account of the first user that is maintained by a fourth application; 
causing, by the first application and based at least in part on the first indicator, the client device to display a first user interface element corresponding to the second application;
	detecting, by the first application, selection of the first user interface element; 
	causing, by the first application, the client device to access to the second application based at least in part on the selection of the first user interface element;
	presenting, by the client device and based on the client device accessing the second application, a first user interface that enables user control of the second application;
	causing, by the first application and based at least in part on the second indicator, the client device to present a second user interface element within the first user interface;
	determining that the first user has selected information displayed via the first user interface;
	determining that the second user interface element has been selected while the information displayed via the first user interface is in a selected state;
in response to the , [[;]] presenting, by the client devicesuch that the second user interface includes at least a portion of the selected information, the second user interface further including a third user interface element that, when selected, causes the third application to take the action with respect to the secure account maintained by the fourth application using the portion of the selected information; and
	in response to detecting selection of the third user interface element, sending, from the client device to the third application, an instruction that triggers the third application to take the action with respect to the secure account maintained by the fourth application by causing, based on the remote computing system having authenticated the identity of the first user using the first authentication credentials, second authentication credentials associated with the first user to be retrieved and used to authenticate to an application programming interface (API) of the fourth application to enable the third application to take the action with respect to the secure account maintained by the fourth application using the portion of the selected information.

2.	(Canceled).

3.	(Previously Presented) The method of claim 1, wherein:
	the second application is remote from the client device; and 
causing the client device to access the second application comprises configuring a remote access engine of the first application to access the second application. 

4.	(Previously Presented) The method of claim 3, further comprising:
determining, by the remote access engine, to present the second user interface element within the first user interface based at least in part on the second indicator.

5.	(Previously Presented) The method of claim 1, wherein:
the second application is remote from the client device; and
causing the client device to access the second application comprises causing a connection to be established between the client device and a gateway that is in communication with the second application so as to enable the client device to access the second application via the gateway. 

6.	(Previously Presented) The method of claim 5, further comprising:
sending, by the gateway to the client device, code that causes the second user interface element to be presented within the first user interface based at least in part on the second indicator.

7.	(Previously Presented) The method of claim 1, wherein causing the client device to access the second application comprises launching the second application. 

8.	(Previously Presented) The method of claim 7, further comprising:
determining, by the second application, to present the second user interface element within the first user interface based at least in part on the second indicator.

9.	(Canceled).

10.	(Original) The method of claim 1, wherein: 
the third application comprises a microapp hosted on the remote computing system.

11-17.	(Canceled).

18.	(Currently Amended) A system, comprising:
	at least one processor; and
	at least one computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the system to:
		send, from a first application accessed by a client device to a remote computing system, first authentication credentials input to the client device by a first user,
receive, by the first application and from the remote computing system, a first indicator of a second application that is accessible to the client device based on the remote computing system having authenticated an identity of the first user using the first authentication credentials,
receive, by the first application and from the remote computing system, a second indicator of an action that a third application executing on the remote computing system is configured to take, based on the remote computing system having authenticated the identity of the first user using the first authentication credentials, with respect to a secure account of the first user that is maintained by a fourth application, 
cause, by the first application and based at least in part on the first indicator, the client device to display a first user interface element corresponding to the second application,
detect, by the first application, selection of the first user interface element,
cause, by the first application, the client device to access to the second application based at least in part on the selection of the first user interface element,
present, by the client device and based on the client device accessing the second application, a first user interface that enables user control of the second application[[;]],
cause, by the first application and based at least in part on the second indicator, the client device to present a second user interface element within the first user interface,
determine the first user has selected information displayed via the first user interface,
determine that the second user interface element has been selected while the information displayed via the first user interface is in a selected state,
in response to the such that the second user interface includes at least a portion of the selected information, the second user interface further including a third user interface element that, when selected, causes the third application to take the action with respect to the secure account maintained by the fourth application using the portion of the selected information, and
in response to detecting selection of the third user interface element, send, from the client device to the third application, an instruction that triggers the third application to take the action with respect to the secure account maintained by the fourth application by causing, based on the remote computing system having authenticated the identity of the first user using the first authentication credentials, second authentication credentials associated with the first user to be retrieved and used to authenticate to an application programming interface (API) of the fourth application to enable the third application to take the action with respect to the secure account maintained by the fourth application using the portion of the selected information.

19.	(Canceled).

20.	(Currently Amended) The system of claim 18, wherein the fourth application is remote from the client device, and the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the system to:
cause the client device to access the second application at least in part by configuring a remote access engine of the first application to access the second application


21. 	(Previously Presented) The system of claim 18, wherein:
the fourth application resides on a system of record that is remote from the client device. 

22.	(Previously Presented) The system of claim 21, wherein the system of record is remote from the remote computing system. 

23. 	(Previously Presented) The method of claim 1, wherein:
the fourth application is executing on a system of record that is remote from the client device. 

24.	(Previously Presented) The method of claim 23, wherein the system of record is remote from the remote computing system. 

25-26. 	(Canceled).

27.	(New) The system of claim 20, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the system to:
determine, by the remote access engine, to present the second user interface element within the first user interface based at least in part on the second indicator.


28.	(New)  The system of claim 18, wherein the second application is remote from the client device, and the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the system to:
cause the client device to access the second application at least in part by causing a connection to be established between the client device and a gateway that is in communication with the second application so as to enable the client device to access the second application via the gateway. 

29.	(New)  The system of claim 28, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the system to:
send, by the gateway to the client device, code that causes the second user interface element to be presented within the first user interface based at least in part on the second indicator.

30.	(New)  The system of claim 18, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the system to:
cause the client device to access the second application at least in part by launching the second application. 

31.	(New)  The system of claim 30, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the system to:
determine, by the second application, to present the second user interface element within the first user interface based at least in part on the second indicator.

32.	(New) The system of claim 18, wherein: 
the third application comprises a microapp hosted on the remote computing system.


Authorization for this examiner’s amendment was given by Robert Abrahamsen on 04/21/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In addition to the previously-presented features describing the dynamics involved in intertwining functionality between a first, second, third, and fourth application authenticating access credentials to a fourth application via an API for the purposes of carrying out an action with respect to these four applications, independent claims 1 and 18 now also explicitly recite that the action uses information that was explicitly displayed and selected by the first user in order to carry out its associated functionality via the authenticated API access to the fourth application. These concepts, when combined, do not appear to be taught or suggested by the prior art of record. Therefore, independent claims 1 and 18 are deemed allowable. Dependent claims 3-8, 10, 20-24, and 27-32 are thus also deemed allowable by virtue of depending on parent claims 1 and 18, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO R CALDERON IV/
Examiner, Art Unit 2173
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173